On Rehearing.
Those of the appellees who were cross complainants below have filed one petition for rehearing, and those who were complainants below have filed another, based on somewhat different grounds. The petition of the cross complainants is chiefly based on the ground that the court had no jurisdiction to consider the issue upon which it decided the decrees below and directed the dismissal of the bill and cross bill. The issue decided was that the claim of title to the land in question set up in the bill and cross bill was barred by the statute of limitations. The contention of petitioners is that because the decree by which this issue was decoded in the .court below was entered November 17, 1891, and no appeal was allowed to that decree within six months after its rendition, its correctness cannot be examined here on the present appeal from a subsequent decree entered August 9, 1894. If the decree of 1891 is to be regarded as a final ‘decree, the contention is sound, and the question raised therefore turns on the finality of that decree. Before examining the question on its meriis, it should be said that the defendants below, out of abundant caution, lest this objection should be raised, applied to the circuit, court, composed of Judges Jackson and Sage, for the allowance of an appeal from the decree of 1891 within six months after its rendition, and that those; judges refused to allow the appeal on the ground that, under the decisions of the supreme court and the well-established rules of federal appellate procedure, the decree of 1891 was merely au interlocutory decree. Still further, to avoid possible prejudice to their right to appeal, *556tbe defendants applied to me, as a member of the circuit court of appeals, for the allowance of an appeal. I wrote to Mr. Justice Brown, then assigned, as circuit justice, to this circuit, and presented the question of the finality of the decree to him. We concurred jn the view taken by the judges at the circuit, refused to allow the appeal, and at the next session of the court of appeals caused an order to be entered embodying such refusal. When this cause, on the appeal subsequently taken and allowed, came on to be heard, a motion was made by counsel for appellees to dismiss or strike out certain assignments of error made by appellants, on the ground that they were based on issues disposed of in the decree of 1891, and not cognizable on this appeal. The motion was overruled on the ground that that decree was not a final decree. For the third time, on this petition, the same question is made. In view of the irremediable wrong which would be done to appellants if the refusal of both the circuit and appellate courts were erroneous, we should be very slow to change our views already expressed on this subject. A further examination completely satisfies us of the correctness of our first conclusion. The argument of counsel for petitioner persistently ignores the fact that the question of the finality of a decree, for purposes of appeal or otherwise, in the federal courts, is not affected by the procedure in the state courts, but must be governed by the statutes of the United States, and the procedure and rules of decision in those courts. Chateaugay Ore & Iron Co., Petitioner, 128 U. S. 544, 9 Sup. Ct. 150; Andes v. Slauson, 130 U. S. 435, 9 Sup. Ct. 573; Insurance Co. v. Hamilton, 11 C. C. A. 42, 63 Fed. 93; Bronson v. Schulten, 104 U. S. 410.
The bill and cross bill below were for partition of real estate. By the issues made on the pleadings, it became necessary to determine the interests and descent of the complainants and cross complainants from the ancestors in whom the original title was conceded to have been, and also.the question whether the right of entry had not been barred by the statute of limitations. But these issues were but incidental to the main relief asked, which was a partition of the land, and a setting apart of their proper shares to the complainants and cross complainants. But for the fact that this was the main object of the bill, no possible ground for the jurisdiction of a court of equity existed. A mere dispute concerning title and right to possession must inevitably have been dismissed from the equity side of the court, and redocketed on the law side. In an equitable action for partition, the preliminary inquiry of the court is always as to the various undivided interests; and not until after these are fixed does the court proceed to its main judicial function in such cases, — of determining how the partition prayed for can be equitably made, and of making it. The decree of November, 1891, settled what the various undivided interests of the parties to the cause were, and found that the complainants and cross complainants were entitled to partition. It appointed three commissioners to make partition, with authority to employ á surveyor and to allot to the parties their respective shares as declared *557in tlie decree, but, if they found it impossible to partition any tract without manifest injury, to report this fact. It further directed the commissioners to appraise every tract, with and without improvements, separately stating the value of improvements prior to the falling in of the life estate in 18(50, and of those made between that date and the filing of the bill, and of those made since. They were authorized to take testimony as to all these matters, and were directed to report their proceedings to the court, and all questions as to improvements on the premises were reserved for future order of the court. The cause was further referred to a special master to report special facts as to .the improvements; also to report the rents and profits received from the. land through certain periods, also taxes and assessments paid, also rents and profits attributable to improvements and to land without improvements; and to reduce evidence taken to writing, and to report the same, with his conclusions. to the court. The court reserved the question of accounting of rents and profits, and of the allowances for taxes and expenses, for further order. The question of the finality of decrees is not free from difficulty, under the decisions of the supreme court, as Mr. Justice Brown points out in the case of McGourkey v. Railway Co., 146 U. S. 536, 545, 13 Sup. Ct. 170. The general rule that the learned justice lays down in this, the last expression of the supreme court on the subject, is as follows:
“It may be said in general Unit if the court make a decree fixing- the rights and liabilities of the i>arties, and thereupon refer the case to a master for a ministerial purpose only, and no further proceedings in court, are contemplated, the decree is final; but if it refer the case to him as a subordinate court, and for a judicial purpose, as to state an account between the. parties, upon which a further decree is to be entered, the decree is not final.”
Judged by this standard, the decree of 1891 was plainly not final. either the character of the partition nor the accounting was settled by this decree. Each was dependent on further judicial action of the court, in approving or disapproving the action of its judicial subordinate's. The voluminous record of (he evidence before the master and commissioners, and the strenuous controversies before the court below on the questions thus reserved, testify most emphatically to the interlocutory character, of this decree. The court below treated it as merely interlocutory by subsequent amendments, and by refusing the allowance of the appeal, and this circumstance is allowed to have weight with the appellate court in determining whether the decree is final, in a doubtful case. McGourkey v. Railway Co., 146 U. S. 536, 550, 13 Sup. Ct. 170. Fortunately. however, we are not obliged in this case to refer to general rules to settle the question of the interlocutory character of this decree. In Green v. Fisk, 103 U. S. 518, the complainant filed a bill for partition of real estate not susceptible of partition (as the land in this case was also reported to be), praying a partition-by sale. The court entered a decree finding the exact interest of complainant in the land, and his right to partition, and referred the. case to a master Ho proceed to partition according to law, under the direction of the court.’’ It was held that it was not a final' *5580) A) o ft m O ' rd - s £3 *3 o § ⅜ ¾ & CD c+ i-J 11 o 3 g<* CD «-S CD 8 B ® 8 O O 5-£ CQ E ⅞ ⅞ ¾ ft m¡ d O ¾ S'®
“In partition causes, courts of equity first ascertain the rights of the several persons interested, and then make a division of the property. After the division has been made and confirmed by the court, the partition, if in kind, is completed by mutual conveyances of the allotments to the several parties. * *• * a decree cannot be said to be final until the court has completed its adjudication of the cause. Here the several interests of the parties in the land have, been ascertained and determined, but this is merely preparatory to the final relief which is' sought; that is to say, a setting oft to the complainant, in severalty, her share of the property, in money or in kind. This can only be done by a further decree of the court. Ordinarily, in chancery, commissioners are appointed to make the necessary examination and inquiries and report a partition. Upon the coming in of the report, the court acts again. If the commissioners make a division, the court must decide whether it shall be confirmed before partition, which is the primary.object of the suit, is complete. If they report that a division cannot be made, and recommend a sale, the court must pass on this view of the case before the adjudication between the parties can be said to be ended.”
If the decree of November, 1891, was not a final decree, as the foregoing authoritative language conclusively shows, then no final decree was entered until August, 1894; and an appeal properly taken and allowed from that decree brings up for review all the questions in the cause, both those decided by the decree of 1891 and those subsequently arising.
A second ground urged for a rehearing is that I was disqualified to sit as a member of this court, to hear this cause, because, as a circuit judge, in the circuit court, I had passed upon the question whether the decree of November, 1891, was a final appeal, and had made the order of the circuit court shown in the record of the proceedings disallowing the appeal. This ground is based on a mistake of fact. The order referred to in the. record was made by Judge Sage, with Judge Jackson’s concurrence. The application for the allowance of the appeal was made to me as a member of the court of appeals, and refused by me as such, with the concurrence of Mr. Justice Brown, and a record of our action spread upon the minutes of this court. That Judge Sage made the order in the circuit, court is shown, not only by the affidavit of counsel and clerk, but also by the indorsement of his initials upon the original order. No evidence is adduced tending to support this ground of the motion. It does appear, by reference to the minutes of the circuit court, which this court has examined sua sponte, that Judge Sage and I were both present in the circuit court on the day when the order refusing the appeal was entered; but I was there for the purpose of sentencing two convicted persons, and took no part, in the order, as the indorsement of the original order shows.
All the other grounds urged for a rehearing on behalf of cross complainants, except one, have been so fully considered in the opinion already filed that we think it unnecessary to refer to them, except to say that nothing now presented leads us to change our views of them, as already expressed. One contention of counsel for the cross'complainants did escape notice in our opinion, because *559of the many more formidable ones we felt it necessary to consider at length. As it has been repeated in the petition for rehearing, it is only proper that we should now refer to it. The contention is that although Maria Bigelow, the life tenant, died in August, 1860, and the claimants had an immediate right of entry into the lands in suit, as the owners of the remainder, there was so much doubt whether claimants were entitled, as remainder-men, or the direct descendant s of William Barr, Sr., and his sons-in-law, were thus entitled, that the running of the statute was suspended until 1868, when the decision of the supreme court of the United States in favor of the descendants of William Barr, Sr.’s, brothers and sisters made it clear that the claimants and their coheirs liad an interest in the property, and therefore that the peribd of limitation did not expire until 1889, three years after the bringing of this action. This proposition, which to the court is somewhat startling, is sought to be supported on the authority of New Orleans v. Gaines, 15 Wall. 634; Fortune v. Center, 2 Ohio St. 537; and Trustees v. Campbell, 16 Ohio St. 11. The lirst case involved the question how many years of renls and profits Myra Clark Gaines was entitled to recover from the city of New Orleans on the land withheld from her. It was held that certain limitations of the Civil Code of Louisiana upon the time within which actions for rent and personal actions might be brought did not apply to a claim for rents and profits of land, the title to which was in dispute between the plaintiff and defendant, and that really no cause of action arose for rents and profits until the main suit, as to the title, was determined. Whether this case turned on the peculiar provisions of the Louisiana Code, or not, it is not necessary to determine. It suffices to say that the case has no possible application here. The action which claimants failed here to bring was the main action to assert and determine the title, and the suit of Poor v. Considine did not in the slightest degree interfere with their bringing such a suit. The question of law decided in Poor v. Considine was, of course, of interest to them, in supporting their claim of title; but it is a novel doctrine that claimants of land, out of possession, may silently delay asserting their claims until somebody else may by his suit have secured from the court of last resort the decision of a doubtful question of law, upon which the validity of their title depends. The case of Fortune v. Center, 2 Ohio St. 537, has nothing in it in the remotest degree sustaining such a proposition. In fact, the court did not reffer to the statute of limitations, because it was not involved in the case. In the case of Trustees v. Campbell, 16 Ohio St. 11, the point decided was that a general statute of limitation for suits for trespass did not apply to a suit begun under a special statute authorizing such a' suit for trespass on lands held in trust by the state. The aid that this case gives to the proposition of counsel does not appear.
The counsel for the complainants also files a petition for rehearing. The chief ground urged in this petition is that the decree appealed from was entered upon August 8,1894, in the circuit court, *560while the case was docketed in this court and the transcript filed here on July 24, 1894, at a time when the cause was not in condition to permit appeal. Therefore it is urged that this court neyer had jurisdiction to review the decree which by its order is now reversed. The discrepancy thus stated arises merely from a misprision of the then, clerk- of this court, in marking upon the appearance docket the wrong date for the filing of the transcript. It appears that the record in the court below was so voluminous, and both appellants and appellees were so anxious to have the cause speedily heard and decided in this court, that they made an arrangement with the clerk of this court to have large parts of the record printed under his supervision before the final decree was formally . entered and the appeal 'was taken, and that an early number upon the docket was held open by the clerk for this case, and the date of the docketing was thus by mistake marked before any appeal had been taken, and -before any return had been in fact made. The record shows that the appeal was taken August 15, 1894, and the certificate of the circuit clerk to the return of the transcript to the appeal is dated October 1, 1895. These dates are contained in the properly certified original record on file in this cause. The evidence conclusively establishes that the return to the appeal was not filed in this court until October- 9, 1894. Immediately after the docketing of the case and filing of the transcript, counsel for appel-lees appeared, and filed motions to dismiss on other grounds, and, on the overruling of these, filed their briefs upon the merits. Such acts would seem to constitute a waiver of any irregularity in the docketing of the cause, if that were essential. In order to make the record speak the truth, however, we think it proper to make an order by which it shall be made to appear upon the docket of this court that the return and transcript were, as a fact, lodged in this court on October 9th, and not upon July 24th, as the docket incorrectly states. This petition also reviews some of the alleged errors of this court in the opinion already filed. We carefully read the entire record and the briefs of counsel, and gave this case the full consideration that its intrinsic importance, and the fact that we were reversing the action of two learned and able judges, required, and are entirely satisfied of the correctness of our conclusions. This leads us to deny the motion made by counsel for cross complainants that we certify certain questions arising in the case to the supreme court. If there ever was a case which should be ended, this is the case.
A motion is also made that we modify the order of reversal already made, so as to save the rights of those claimants who brought suit in the common pleas court in 1881. We should be glad to make an exception in the order which should relieve those claimants of any embarrassment that this order and adjudication ought not rightfully to impose upon them. But we do not see how any exception can safely be made, with the data before us. Nor do we think its absence will cause unjust embarrassment to cross complainants. We have ordered the bills and cross bills dismissed on *561tlie merits oí the defense of tlie statute of limitations. In so far as we hare here determined that adverse possession began against all the claimants on August 3, 1860, and continued until 1886,_ it would seem that such a finding should hereafter estoj) all parties to this suit from raising the question in any suit pending. The bringing of the suits in L881 did not save the bar of the statute in this’suit, whatever effect it had in the suits in the state court, and we have not passed on tin1 effect of it on those suits, because not within our jurisdiction. Every court called upon to consider tlie effect of our order and adjudication upon those suits will be advised that the fact of the bringing of those suits was immaterial in this suit, to save the bar of the statute, and will measure and limit the estoppel of our decree on the merits hv that knowledge; but we cannot safely undertake, by exceptions to our decree on the merits, to limit with exactness the estoppel which other courts shall ascribe to it, when other circumstances, material and relevant to the issue before them, are presented, which were wholly immaterial in the determining of the issue before us. Tlie motion to modify the order of reversal heretofore made is denied.